Exhibit 10.18

[gk4ctz5eksq2000001.jpg]

 

December 9, 2019

 

Mark Zekulin

Employee Number: 5

VIA Email

 

Dear Mark:

 

We are pleased to confirm the following changes with respect to your employment
and amendments to your Employment Agreement dated June 1, 2014 as amended
January 1, 2015, April 8, 2015, April 1, 2016, April 1, 2017, and April 1, 2018,
July 1, 2018, and September 21, 2018 (your “Employment Agreement”).   Once
executed by you and the Company, this letter of agreement will form part of your
Employment Agreement. Please note that, unless explicitly changed within this
letter of agreement, all other terms of your Employment Agreement remain intact.

 

 

1.

Effective December 21, 2019:

 

 

•

Your title shall be changed to Strategic Advisor to the CEO;

 

•

Other than as explicitly may be agreed otherwise, you shall immediately cease to
be a Director and/or Officer of the Company and each of its direct and indirect
subsidiaries, affiliates and associated entities (including any and all
portfolio companies). You and the Company will sign any documents necessary to
effect this change as of the effective date;

 

•

With respect to Section 8.4, the non-disparagement obligations therein shall
also apply to the Company such that the Company shall also be obliged not to
disparage you;

 

•

You shall only be expected to provide services to the Company one day per month
with your Base Salary adjusted, on a pro rata basis, accordingly, with no
further discretionary bonus entitlements;

 

•

The Company shall pay to you a 2019 discretionary bonus in the amount of
$180,822, calculated as the pro-rata share of the full amount of the
discretionary bonus for which you would otherwise have been eligible pursuant to
the terms of your Employment Agreement, for the period from April 1, 2019 to
December 20, 2019. Your 2019 discretionary bonus shall be payable at the next
pay period following December 20;

 

•

Article 3 of your Employment Agreement shall read “The Employee shall serve the
Company faithfully, honestly, diligently, and to the best of the Employee’s
ability.”;

 

•

Section 7.2 (as amended) of the Employment Agreement is deleted in its entirety
and replaced with the following:

“Section 7.2 Termination by the Company without Cause.  The employment of the
Employee may terminated by the Company at any time without cause.  In such an
event, the minimum provisions of the ESA shall apply and the Company shall
provide you with such combination of notice, pay in lieu of such notice at the
Company’s option, severance pay and such other benefits and entitlements as may
be required to meet the minimum requirements under the ESA and no more.”

 

•

Section 7.3 is amended such that your employment may be terminated at any time
by you giving the Company 1 day notice of resignation in writing; and

 

 

1 Hershey Drive

•

Smiths Falls ON

•

K7A 0A8

•

+1.613.706-2185

•

www.tweed.com

 

--------------------------------------------------------------------------------

 

[gk4ctz5eksq2000001.jpg]

 

•

With respect to Sections 8.1 (a) (as amended), 8.2, and 8.3 of your Employment
Agreement, the twelve (12) month period of the restrictive covenants referred to
therein shall begin to run on the date this agreement is terminated;

 

 

2.

The terms of your Employment Agreement, as amended by this letter of agreement,
shall continue to apply until June 30, 2020, at which time your Employment
Agreement and your employment with the Company will be, without further action
by either us or you, terminated.  You acknowledge that such termination of
employment is a voluntary termination by you under Section 7.3 the Employment
Agreement.  This letter shall serve as our written waiver of your requirement to
provide us notice of such termination of employment;

 

 

3.

In exchange for the continued employment, amendments to your Employment
Agreement and other consideration hereunder, the receipt and sufficiency of
which you hereby acknowledge, upon termination on June 30, 2020, you agree to
execute a release in favor of the Company and to immediately comply with Section
7 of the Intellectual Property and Confidential Information Agreement.

 

 

4.

Nothing in this letter or otherwise shall be construed as amending the terms of
the Director and Officer Indemnification Agreement executed on January 23, 2019;
and

 

 

5.

Upon termination of your employment on June 30, 2020, or such earlier time as
may occur, you will have 90 days from that date to exercise any vested options.

  

 

Tweed Inc. would like to take this opportunity to thank you for your past,
present and future contributions!  

 

Regards,

 

 

/s/ Phil Shaer

 

Phil Shaer

Chief Legal Officer

 

 

I acknowledge that I have read and understand the terms of employment set out
above.  

 

 

Dated at __Almonte__, this __8th__day of __December__, 2019.

 

/s/ Mark Zekulin

 

Signature

 

 

 

 

 

Mark Zekulin

 

 

 

 

 

1 Hershey Drive

•

Smiths Falls ON

•

K7A 0A8

•

+1.613.706-2185

•

www.tweed.com

 

--------------------------------------------------------------------------------

 

[gk4ctz5eksq2000001.jpg]

 

 

 

Function

Date

Initials

Ceridian

Updated

 

 

HR

Manager

Approval

 

 

HR Director

Approval

 

 

GWL

Updated

 

 

Copies to

Payroll

 

 

Changes

Verified

 

 

E-File

 

 

Hard File

 

 

 

 

 

1 Hershey Drive

•

Smiths Falls ON

•

K7A 0A8

•

+1.613.706-2185

•

www.tweed.com

 